Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 1 of 15 PageID# 1123




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION


 THE COLEMAN COMPANY, INC.,           §
                                      §
 Plaintiff/Counterclaim Defendant,    § Civil Action No. 2:20-cv-351-RGD
                                      §
        v.                            § JURY TRIAL DEMANDED
                                      §
 TEAM WORLDWIDE CORPORATION,          §
                                      §
 Defendant/Counterclaim Plaintiff.    §


          DEFENDANT/COUNTERCLAIM PLAINTIFF TEAM WORLDWIDE
         CORPORATION’S RESPONSIVE BRIEF ON CLAIM CONSTRUCTION
Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 2 of 15 PageID# 1124




        Defendant/Counterclaim Plaintiff, Team Worldwide Corporation (“TWW”) hereby

 responds to Plaintiff/Counterclaim Defendant, The Coleman Company, Inc.’s (“Coleman”)

 Opening Claim Construction Brief (Dkt. 53) in regard to disputed claim terms of U.S. Patent No.

 7,089,618 (the “’618 Patent”) and U.S. Patent No. 6,754,926 (the “’926 Patent”).

 I.     The ‘618 Patent Disputed Claim Terms

 A.     The first and second side support beams extend in the lengthwise direction of a single
        side panel.

        As discussed in TWW’s Opening Brief, the intrinsic record confirms TWW’s proposed

 construction “A first (second) side support beam extends in the lengthwise direction of a single

 side panel.” (See Dkt, 52 at 6-9). As an initial matter, Coleman repeatedly, incorrectly refers to the

 “first side support panel” or “second side support panel” in its briefing, rather than the first or

 second side support beams as per the claim language. This point shows the confusion the plain and

 ordinary meanings would cause for jurors without clarification and guidance from the Court.

        Coleman’s only disagreement with TWW’s proposed construction is the inclusion of

 “single side panel.” (See Dkt 53 at 6). However, Coleman disregards the claim language when

 their brief emphasizes “at least one side panel” but ignores the preceding term - “the.”

        Claim 1, for example, requires: “at least one side panel extending between the first [top]

 panel and the second [bottom] panel” highlighted in purple; and “a first side support beam

 extending in the lengthwise direction of the at least one side panel” highlighted in blue, referring

 to the side panel in the preceding limitation.

        Contrary to Coleman’s argument (see Dkt. 53 at 7), TWW’s construction does not

 preclude that a claimed air mattress could include multiple side panels. Figures 5 and 6 of

 the ’618 Patent (below) show that an air mattress can have multiple side panels (Nos. 11,

 12, 13 & 15) with multiple pairs of first and second side support beams (No. 25). But this

                                                   1
Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 3 of 15 PageID# 1125




 side support beams only extend in the lengthwise direction of a single side panel. As discussed in

 TWW’s Opening Brief, the claims, specification and prosecution history are clear that “a first (or

 second) side support beam extends in the lengthwise direction of a single side panel.” TWW

 respectfully requests the Court adopt TWW’s proposed construction.




 B.        The Claims are limited to a single air chamber.

           Coleman’s only objection to TWW’s proposed construction is the inclusion of “a single air

 chamber” because the claims do not expressly state “a single air chamber.” (See Dkt. 53 at 8).

 TWW’s Opening Brief sets out the extensive support in the specification and prosecution history

 that the claims are limited to a “single air chamber.” (See Dkt. 52 at 9-10). In addition, the ’618

 Patent is clear that the claims require a single air chamber as the prior art had multiple air chambers

 and is:

           [F]ormed [so] the mattress coils or I-beams cannot extend continuously between
           the top and bottom exterior surface panels of the air mattress, which thus allows for
           some degree of mattress deformation in response to surface loading. In contrast,
           the inventive air mattress has only a single air chamber therein which thus
           permits the coils to extend continuously between the top and bottom surface panels
           of the mattress.

 (Dkt. 52-1, hereinafter “Exh. 1” at col 5: 4-11 (emphasis added)). Thus, the specification clearly

 describes the invention as a whole having a single air chamber. See SciMed Life Sys., Inc. v.

                                                    2
Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 4 of 15 PageID# 1126




 Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341 (Fed. Cir. 2001) (“Where the

 specification makes clear that the invention does not include a particular feature, that feature is

 deemed to be outside the reach of the claims of the patent, even though the language of the claims,

 read without reference to the specification, might be considered broad enough to encompass the

 feature in question.”). This is consistent with the Applicant’s statements during prosecution to

 distinguish the Boso reference because it had multiple air chambers separated by a central layer.

 (See Dkt. 52-3, hereinafter “Exh. 3” at TWW-COL-00000356)). Thus, during prosecution the

 Applicant disavowed claim scope other than a single air chamber. See Purdue Pharma L.P. v.

 Endo Pharm. Inc., 438 F.3d 1123, 1136 (Fed. Cir. 2006) (“[A] patentee may limit the meaning of

 a claim term by making a ‘clear and unmistakable’ disavowal of scope during prosecution”)

 (citations omitted). Accordingly, TWW respectfully requests the Court adopt TWW’s proposed

 construction: “the side support beam is arranged such that only a single air chamber exists that

 when filled with air the mattress is inflated and the section of the side support beam is in tension.”

 C.     Dependent claim 4 is indefinite because the claim limitations cannot be
        distinguished from those of independent claim 1.

        There is no dispute that, as a matter of law, a dependent claim is indefinite if its scope is

 the same as the independent claim from which it depends because then it fails to “specify a further

 limitation of the subject matter claimed.” 35 U.S.C. § 112(d). In its Opening Brief, TWW

 explained how the scope of dependent claim 4 is identical to independent claim 1 (and therefore

 indefinite) because the ’618 Patent only recites the approach used in claim 1 for limiting the

 outward expansion of the side panel. (See Dkt. 52 at 10-13). Coleman argues that “while Claim 1

 recites that each [side support beam] is constructed and arranged independently to limit outward

 expansion, Claim 4 makes their simultaneous use to limit outward deformation express.” (Dkt. 53

 at 8-9). This is wrong. (See Dkt. 52 at 10-13). There is no distinction between the structural

                                                   3
Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 5 of 15 PageID# 1127




 limitations of claim 1 and claim 4.1

           First, claim 4 states that “wherein the first side support beam and the second side support

 beam are each constructed and arranged to limit the outward expansion of the at least one side

 panel of the air mattress.” Exh 1 at cl. 4 (emphasis added). The use of “each” in the claim language

 directly contradicts Coleman’s argument that claim 4 somehow requires “simultaneous use” of the

 first and second side support beams limit outward deformation while claim 1 does not require both

 side support beams to acts to limit outward expansion. Again, the scope of dependent claim 4 is

 no different than independent claim 1.

           Second, during prosecution of the ’618 Patent, the Applicant explained that both side

 support beams are both placed in tension and limit outward expansion of the side panels, when the

 chamber is filled with air, according to the independent claims of the ’618 Patent.2 See Exh. 3 at

 10. It would be impossible for only one of the two side support beams to be placed in tension when

 the chamber is filled with air. Both side support beams are used in tandem in the independent

 claims.

           In the same way, two side support beams are used to limit outward expansion in claim 4.

 They are both used in tandem in both claims. Thus, claims 1 and 4 are directed at the same internal

 construction to limit outward expansion, and claim 4 is therefore indefinite.

 D.    Dependent claim 12 is indefinite because the claim limitations cannot be
       distinguished from those of independent claim 10.

           For the same reasons discussed above and in TWW’s Opening Brief, claim 12 is indefinite

 because there is no distinction between the structural limitations of claim 10 and claim 12. (See



           1
               After TWW served its Opening Claim Construction Brief, Coleman informed
 TWW it was no longer asserting claim 4 of the ’618 Patent. As TWW has an invalidity
 counterclaim, TWW maintains claim 4 is invalid as indefinite and has included this argument.
        2
               This fact alone renders claim 4 indefinite.
                                                    4
Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 6 of 15 PageID# 1128




 Dkt. 52 at 13-15).

        Additionally, claim 12 states “in response to the presence of a load external to the air

 mattress placed on at least one of the first [top] and the second [bottom] panel, respectively.”

 Coleman argues that this additional “limitation” renders claim 12 definite. (See Dkt. 53 at 9). This

 is wrong. (See Dkt. 52 at 14-15). Coleman ignores that this additional “limitation” of claim 12

 simply refers to the purpose of the purported invention which is to limit expansion of the sidewalls

 in response to the use of the mattress by a person or other external load. As discussed in TWW’s

 Opening Brief, this purpose is common to all claims, and Coleman fails to explain any possibility

 of a structure that meets claim 10 but not claim 12. Id. Thus, the scope of dependent claim 12 is

 no different than independent claim 10, making claim 12 indefinite.

 E.     Claims 1, 2, 4, and 17 are indefinite because the three-range limitation has no
        objective boundaries and creates confusion.

        As discussed in TWW’s Opening Brief, “the range of from about ten inches to about

 eighteen to about twenty-four inches” is indefinite because a person skilled in the art would not

 understand how to use such a three-number range. (See Dkt. 52 at 16-17). The disputed range

 refers to the depth of the air chamber, measured between the first (top) panel and the second

 (bottom) panel. Coleman argues that this phrase is not indefinite because a person of ordinary skill

 would know it means “a depth between ten to twenty-four inches.” (Dkt. 53 at 10). This is wrong

 for at least two reasons. (See Dkt. 52 at 16-17).

        First, Coleman ignores the three terms “about” and the one term “eighteen” in the claim

 language. (See Dkt. 53 at 10). But Coleman cannot ignore these claim terms and effectively rewrite

 the claims as “all claim terms are presumed to have meaning in a claim.” Innova/Pure Water, Inc.

 v. Safari Water Filtration Sys., 381 F.3d 1111, 1119 (Fed. Cir. 2004) (rejecting construction that

 “largely reads the term ‘operatively’ out of the phrase “operatively connected.”).

                                                     5
Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 7 of 15 PageID# 1129




        Second, this claim term is indefinite because it does not provide the requisite certainty to

 enable a person of ordinary skill to practice the claimed invention and/or to design around the

 claimed invention. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir.

 1993). The term “‘about’ does not have a universal meaning … it depends upon the technological

 facts of the particular case” Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d

 1321,1326 (Fed. Cir. 2007). As an example, Coleman’s “QuickBed Single High Airbed – Full”

 has a height of eight inches.3 Does a two-inch difference mean that this particular airbed is or is

 not “about” ten inches as per the claims?

        Because a person of ordinary skill in the art would not understand how to interpret the use

 of “about” in conjunction with a range consisting of three numbers, this claim term is indefinite.

 (See Dkt. 52 at 16-17; Dkt. 52-9, hereinafter “Stevick Decl.” ¶¶ 28-32).

 II.    The ‘926 Patent Disputed Claim Terms

 A.     The term “assembly” need not be construed.

        In addition to the reasons set forth in TWW’s Opening Brief, Coleman’s proposed

 construction is improper for at least three additional reasons. (See Dkt. 53 at 18-19). First,

 Coleman’s proposed construction for “assembly” is without support in the intrinsic record –

 specifically that “assembly” somehow refers to a “connection point” between the bottom sheet and

 the plastic partition. The claim language itself recites “an assembly of said bottom sheet and said

 partition” (claim 1) and “an assembly of said central top portion of said bottom sheet and said

 partition” (claim 2). Nowhere is there any reference to a “connection point.”

        Second, Coleman uses its assumption that “assembly” is the “connection point” between




        3
              https://www.coleman.com/camp-furniture/airbeds/quickbed-single-high-airbed---
 full/SAP_2000030380.html
                                                 6
Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 8 of 15 PageID# 1130




 the bottom sheet and the plastic partition to argue its construction must be correct because the

 “connection point” is where the transverse pull bands 32 attach to the “assembly.” (See Dkt. 52-2,

 hereinafter “Exh. 2” at Figure 5). The claims require a “plastic pull band unit” for connecting

 fixedly (a) bottom surface of the top sheet to (b) an assembly. Coleman argues the transverse pull

 bands are the only possible pull bands of the claimed pull band unit. This is wrong. As shown in

 Fig. 5 and described in the specification, “the pull band unit 3 includes a plurality of parallel

 longitudinal pull bands 31 and two transverse pull bands 32.” Exh. 2 at col. 3:26-28. Coleman

 entirely ignores the longitudinal pull bands 31 depicted in Fig. 5 of the ’926 Patent which also

 connected – not at Coleman’s purported “connection point” – to an “assembly of said bottom

 sheet and said plastic partition” as required in claim 1 of the ’926 Patent. Exh. 2 at cl. 1. Coleman’s

 purported construction attempts to improperly import limitations from the specification, while

 simultaneously ignoring other described embodiments in the specification. Pfizer, Inc. v. Ranbaxy

 Lab’ys Ltd., 457 F.3d 1284, 1290 (Fed. Cir. 2006) (citing Phillips v. AWH Corp., 415 F.3d 1303,

 1323 (Fed. Cir. 2005)).

        Third, Coleman argues that the “Examiner specifically highlighted the joining of the plastic

 partition and bottom sheet, and its connection with the pull band, as reasons informing allowance

 of the claims. (See Dkt. 53 at 18). But the passage cited from the Examiner’s Notice of Allowance

 in Coleman’s brief says nothing a “connection point” and merely notes the pull bands connect the

 top and bottom sheets and the plastic partition. See id. As with the specification and the claims,

 the prosecution history of the ’926 Patent provides no support for Coleman’s proposed

 construction.

        As discussed in TWW’s Opening Brief, because the plain and ordinary meaning of the

 term “assembly” in claims 1 and 2 is readily apparent to a person of ordinary skill in the art this



                                                   7
Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 9 of 15 PageID# 1131




 term should be given its plain and ordinary meaning. (See Dkt. 52 at 18-19).

 B.      The term “concave air bag” need not be construed.

        As discussed in TWW’s Opening Brief, the claim term “concave air bag” is clear on its

 face to a person of ordinary skill in the art, nothing in the intrinsic record indicates otherwise, and,

 thus, no construction is necessary. See Dkt. 52 at 19-20. Coleman’s proposed construction is also

 incorrect for at least two additional reasons.

        First, Coleman errs in its proposed construction for “concave air bag” because specific

 dimensions are not required in order for the claimed invention to be operable, and there is no

 support for, nor has Coleman’s expert opined on, Coleman’s assumption regarding operability. In

 fact, the specification teaches how to practice the invention and then provides an example using

 specific dimensions that are recited in dependent claim 4. However, there is nothing to suggest

 that those specific dimensions are required in order for the invention to be operable. Similarly,

 there is nothing to suggest that the “patentee acted as his own lexicographer for this particular

 claim term.” (See Dkt. 53 at 22). There is also nothing in the prosecution history to suggest the

 specific dimensions are required.

        Coleman’s cited cases on construing claims based on the “express teachings of the

 specification” are inapplicable at least because they either relate to situations where the claim

 language is unclear or where the limitation in question is central to the entire invention, such as in

 Alloc, Inc., where the limitation was with respect to a defining feature of the claimed invention,

 namely, that the entire purpose of the invention and every described flooring system was to permit

 displacement (i.e. “play”). Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1369 (Fed. Cir. 2003).

 There were multiple indicia that the patentee intended to narrow the claims. Id. In Watts, for

 example, the requirement was dictated not just by the specification but also in the prosecution



                                                    8
Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 10 of 15 PageID# 1132




  history, where the primary reference was distinguished from prior art on the basis of the

  “misaligned taper angles” also identified in the specification. Watts v. XL Sys., Inc., 232 F.3d 877,

  883 (Fed. Cir. 2000). Neither is the case here.

         Second, Coleman’s proposed construction contradicts the narrower scope of dependent

  claim 4 and defies the principles of claim differentiation. As discussed above, claim 4 requires

  specific dimensions, but claim 1 does not. See Level 3 Commc’ns, LLC v. Limelight Networks,

  Inc., 589 F. Supp. 2d 664, 682 (E.D. Va. 2008) (“[T]he principle of claim differentiation counsels

  that ‘the presence of a dependent claim that adds a particular limitation gives rise to a presumption

  that the limitation in question is not present in the independent claim.’”), aff’d, 374 F. App’x 955

  (Fed. Cir. 2010). Additionally, Coleman misplaces reliance on Regents of Univ. of Cal. v.

  Dakocytomation Cal., Inc., 517 F.3d 1364, 1375 (Fed. Cir. 2008). (See Dkt. 53 at 22-23). Regents

  involved issues of claim amendments in prosecution to overcome an enablement rejection which

  are not present in the ’926 Patent (no claims were amended during prosecution).

         As discussed in TWW’s Opening Brief, because the plain and ordinary meaning of

  the term “concave air bag” requires no construction, it should be afforded its plain and

  ordinary meaning.

  C.     The term “a plastic partition interposed between said top and bottom sheets” need
         not be construed.

         In its Opening Brief, TWW explained that this term is clear on its face to a person

  of ordinary skill in the art and Coleman is attempting to limits the claim in a way that is

  contrary to the specification. (See Dkt. 52 at 20-22). In its Opening Brief, Coleman admits

  that some embodiments in the ’926 Patent allow for air communication between the upper

  and lower air chambers, while other embodiments prevent such air communication. (See

  Dkt. 53 at 23-25). Coleman incorrectly argues that the communication of air between

                                                    9
Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 11 of 15 PageID# 1133




  chambers is controlled by the use of “interposed” versus “disposed” in claim 1 and 9. Coleman’s

  arguments fail for at least four reasons.

         First, Coleman seeks to import the limitations of dependent claim 9 into claim 1 defying

  the principles of claim differentiation. See Level 3 Commc’ns, LLC, 589 F.Supp.2d at 682.

  Dependent claim 9 requires that the partition “is disposed between said upper air chamber and said

  lower peripheral air chamber so as to prevent air communication therebetween.” Thus, there is a

  presumption that independent claim 1 has a broader scope than claim 9. As claim 9 incudes a

  limitation preventing air communication between chambers, which claim 1 does not, claim 1 is

  broader with respect to air communication between chambers. Accordingly, claim 1 includes

  partitions that permit air communication between the air chambers and partitions that do not permit

  such air communication.

         Second, the language of dependent claim 9 directly contradicts Coleman’s argument that

  the term “interposed” means “preventing air communication” while the term “disposed” means

  allowing for air communication. (See Dkt. 53 at 25). But dependent claim 9 states “wherein said

  partition is disposed between said upper air chamber and said lower peripheral air chamber so as

  to prevent air communication therebetween.” Thus, claim 9 uses both the word “disposed” and

  requires the partition “prevent[] air communication.” Therefore, it is clear that the applicant used

  the words interposed and disposed interchangeably and that the applicant further clarified that the

  embodiment of claim 9 prevents air communication.

         Third, there is no other support for Coleman’s argument that TWW intended the term

  “interposed” to have such a narrow meaning as to “prevent[] air communication. (See Dkt. 53 at

  25). There was no express lexicography by TWW, so there is no need to construe this claim term

  based on the word “interposed” when the claim language already describes that the plastic partition



                                                  10
Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 12 of 15 PageID# 1134




  is “between said top and bottom sheets.”

            Fourth, Coleman argues that “[w]ithout this additional clarification, the scope of what it

  means for the claimed plastic partition to be ‘adapted to define a concave air bag’ is unclear.” (See

  Dkt. 53 at 27). This is wrong. Claim 1 defines the limitations of the claimed plastic partition and

  the figures of the ’926 Patent clearly show what it means for the plastic partition to be “adapted to

  define a concave air bag.” This particular limitation is present in all embodiments, regardless of

  preventing or allowing air communication. There were no rejections during prosecution and a

  person of ordinary skill would understand what the partition refers to in the context of the ’926

  Patent.

            This Court should find that this claim term carries its plain and ordinary meaning.

  D.        The term “inflatable unit” need not be construed.

            As discussed in TWW’s Opening Brief, “inflatable unit” requires no construction

  particularly in light of the reminder of the language of claim 1. In its proposed construction

  Coleman again runs afoul of claim differentiation. Coleman seeks to import the limitations of

  dependent claim 9 into claim 1, again defying the principles of claim differentiation. See Level 3

  Commc’ns, LLC 589 F. Supp. 2d at 682. Dependent claim 9 further requires the inflatable unit

  include two air inlets and two air valves. Claim 1 only requires “an inflatable unit operable so as

  to introduce air into said upper air chamber and said annular lower peripheral air chamber.” As

  discussed above, nothing in claim 1 prevents air communication between the chambers and

  nothing in claim 1 requires two air inlets and two air valves. (See Dkt. 52 at 22-23). As a result,

  the Court should find that the claim term “inflatable unit” carries its plain and ordinary meaning.




                                                    11
Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 13 of 15 PageID# 1135




  E.     The term “fixing” is not indefinite and does not require further construction.

         TWW, in its Opening Brief, explained that the term “fixing” is clear on its face to a person

  of ordinary skill in the art, does not render the claims indefinite, and no construction is necessary

  as “fixing” describes the result or effect of the “suction cup,” not the method. (See Dkt. 52 at 23-

  24). The term “fixing” does not require, nor does it contain, a limitation or specification of degree.

  (See Dkt. 52 at 24). Accordingly, Coleman’s cited cases addressing terms of degree are

  inapplicable.

         Further, the term “fixing” does not render the claim indefinite because the term simply

  describes the result of the claimed limitations as would be understood by a person of ordinary skill

  in the art. (See Stevick Decl. ¶¶ 35-39). The specification describes the process of “fixing” when

  discussing the “suction cup” aspect of the inventions: “so that the bed 100 acts as a suction cup,

  thereby fixing the bed 100 relative to the support surface 6.” Exh. 2 at col. 4:27-29. Then, “[w]hen

  the person leaves the bed 100, the upper air chamber 103 can be restored to its original shape, and

  the concave air bag 105 can be once again filled with air. The inflatable bed 100 can be easily

  moved at this time.” Exh. 2 at col. 4:29-34. As shown in the specification, “fixing” is not a term

  of degree but a readily understandable term to a person of ordinary skill in the art.

         “Fixing,” as used in the ’926 Patent, does not render the claims indefinite and should be

  given its plain and ordinary meaning.

  III.   Conclusion

         Team Worldwide Corporation respectfully requests that this Court adopt TWW’s proposed

  constructions as set forth in the Joint Claim Construction Chart. (Dkt. 48-1).

   Dated: March 25, 2021
                                                        By: /s/_____________
                                                        William R. Poynter (VSB No. 48672)
                                                        David Sullivan (VSB No. 45027)

                                                   12
Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 14 of 15 PageID# 1136




                                            KALEO LEGAL
                                            4456 Corporation Lane, Suite 135
                                            Virginia Beach, VA 23462
                                            Phone: 757.238.6383
                                            Fax: 757.304.6175
                                            wpoynter@kaleolegal.com
                                            dsullivan@kaleolegal.com

                                            J. Michael Woods (pro hac vice)
                                            RuyakCherian LLP
                                            1901 L St. NW, Suite 700
                                            Washington, DC 20036
                                            Telephone: (202) 838-1560
                                            michaelw@ruyakcherian.com


                                            Of Counsel:

                                            Korula Cherian
                                            RuyakCherian LLP
                                            1936 University Ave., Ste. 350
                                            Berkeley, CA 94702
                                            Telephone: (510) 944-0190
                                            sunnyc@ruyakcherian.com

                                            Attorneys for Team Worldwide Corporation




                                       13
Case 2:20-cv-00351-RGD-RJK Document 56 Filed 03/25/21 Page 15 of 15 PageID# 1137




                                   CERTIFICATE OF SERVICE
  I hereby certify that on March 25, 2021, a copy of DEFENDANT/COUNTERCLAIM PLAINTIFF

  TEAM       WORLDWIDE           CORPORATION’S            RESPONSIVE       BRIEF   ON     CLAIM

  CONSTRUCTION was electronically filed with the Clerk of Court using the CM/ECF system,

  which will send notification of such filing to all registered users.


  Dated: March 25, 2021


                                                         /s/William R. Poynter
                                                         William R. Poynter (VSB No. 48672)
                                                         KALEO LEGAL
                                                         4456 Corporation Lane, Suite 135
                                                         Virginia Beach, VA 23462
                                                         Phone: 757.238.6383
                                                         Fax: 757.304.6175
                                                         wpoynter@kaleolegal.com




                                                    14
